 



Exhibit 10.1
AMENDMENT NO. 1
     AMENDMENT NO. 1 dated as of January 31, 2007 between THE GEO GROUP, INC.
(formerly known as Wackenhut Corrections Corporation), a Florida corporation, as
borrower (the “Borrower”), the Lenders executing this Amendment No. 1 on the
signature pages hereto and BNP PARIBAS, in its capacity as Administrative Agent
under the Credit Agreement referred to below (together with its permitted
successors, the “Administrative Agent”).
     The Borrower, the lenders party thereto (including the Lenders executing
this Amendment No. 1 on the signature pages hereto) and the Administrative Agent
are parties to a Third Amended and Restated Credit Agreement dated as of
January 24, 2007 (as modified and supplemented and in effect from time to time,
the “Credit Agreement”), providing, subject to the terms and conditions thereof,
for extensions of credit (by means of loans and letters of credit) to be made by
said lenders to the Borrower in an aggregate principal or face amount not
exceeding $515,000,000.
     The Borrower and the Lenders party hereto wish now to amend the Credit
Agreement in certain respects, and accordingly, the parties hereto hereby agree
as follows:
     Section 1. Definitions. Except as otherwise defined in this Amendment
No. 1, terms defined in the Credit Agreement are used herein as defined therein.
     Section 2. Amendments. Subject to the satisfaction of the condition
precedent specified in Section 3 below, but effective as of the date hereof, the
Credit Agreement shall be amended as follows:
     2.01. References Generally. References in the Credit Agreement (including
references to the Credit Agreement as amended hereby) to “this Agreement” (and
indirect references such as “hereunder”, “hereby”, “herein” and “hereof”) shall
be deemed to be references to the Credit Agreement as amended hereby.
     2.02. Definitions. The definition of “Affiliate” in Section 1.1 of the
Credit Agreement shall be amended to read as follows:
     ““Affiliate” means, with respect to any Person, any other Person (other
than the Borrower and a Restricted Subsidiary of the Borrower) which directly or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, such first Person or any of its Subsidiaries. The
term “control” means (a) the power to vote ten percent (10%) or more of the
securities or other equity interests of a Person having ordinary voting power,
or (b) the possession, directly or indirectly, of any other power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.”
Amendment No. 1

1



--------------------------------------------------------------------------------



 



     2.03. Prepayments of Term Loans — Mandatory Prepayment of Loans — Excess
Cash Flow. Section 4.4(b)(v) of the Credit Agreement shall be amended to change
the first specified date from December 31, 2005 to December 31, 2007.
     2.04. Interest — Applicable Margin.
     (a) Section 5.1(c)(i) of the Credit Agreement shall be amended to read as
follows:
     “(i) any Initial Term Loan that is a LIBOR Rate Loan shall be 1.50%,”.
     (b) Section 5.1(c)(ii) of the Credit Agreement shall be amended to read as
follows:
     “(ii) any Initial Term Loan that is a Base Rate Loan shall be 0.50%,”.
     (c) Subsection (b) of the proviso in Section 5.1(c) of the Credit Agreement
shall be amended to substitute Pricing Level V for Pricing Level VI.
     2.05. Affirmative Covenants. Section 9.17 shall be added to the Credit
Agreement to read as follows:
     “SECTION 9.17 Hedging Agreements. The Borrower will within 90 days of the
Closing Date enter into, and thereafter maintain in full force and effect, one
or more Hedging Agreements with one or more of the Lenders that effectively
enables the Borrower (in a manner satisfactory to the Administrative Agent) to
be protected against increases in the three-month London interbank offered rate
as to at least thirty-five percent (35%) of the sum of the outstanding Initial
Term Loans and the outstanding High-Yield Notes for a period of at least 2 years
measured from the Closing Date.”
     2.06. Restricted Payments. Section 11.6 of the Credit Agreement shall be
amended to read as follows:
     “SECTION 11.6 Restricted Payments. Declare, pay or make any Restricted
Payment except each Restricted Subsidiary may declare, pay and make Restricted
Payments (i) to the Borrower and to Restricted Subsidiaries, (ii) pursuant to
any agreements governing acquisitions otherwise permitted hereunder, (iii) in
the case of non-wholly owned Restricted Subsidiaries, if made to all equity
owners thereof on a pro rata basis, (iv) resulting from the cashless exercise of
stock options and (v) in the case of any real estate investment trust that is a
Restricted Subsidiary, (1) to the equity holders thereof consisting of dividends
on their equity interests therein in an aggregate amount not to exceed
Seventy-Five Thousand Dollars ($75,000) per calendar year and (2) consisting of
purchases or redemptions of such equity interests in an aggregate amount not to
exceed Two Hundred Thousand Dollars ($200,000) during the term of this
Agreement.”
Amendment No. 1

2



--------------------------------------------------------------------------------



 



     2.07 Transactions with Affiliates. Section 11.8 of the Credit Agreement
shall be amended to delete each reference therein to “, shareholders”.
     2.08 Restrictive Agreements. Section 11.11(b) of the Credit Agreement shall
be amended to read as follows:
     “(b) Enter into or permit to exist any agreement which impairs or limits
the ability of any Restricted Subsidiary of the Borrower to pay dividends to the
Borrower (excluding, in the case of any real estate investment trust that is a
Restricted Subsidiary, customary restrictions imposed by the terms of preferred
stock issued by such real estate investment trust requiring the prior payment of
dividends to its holders of such preferred stock, provided that the aggregate
amount of such dividends payable on all such preferred stock containing such
restrictions held by Persons other than the Borrower and its Restricted
Subsidiaries shall not exceed Seventy-Five Thousand Dollars ($75,000) for any
calendar year).”
     2.09. Amendments, Waivers and Consents. Section 14.11(d) of the Credit
Agreement shall be amended to read as follows:
     “(d) extend the scheduled time or times of payment of the principal of any
Loan or Reimbursement Obligation (including, without limitation, the date of any
principal amortization payment set forth in Section 4.3 or the final maturity
date, but excluding the date of any prepayment required by Section 4.4(b)) or
the time or times of payment of interest on any Loan or Reimbursement Obligation
or any fee or commission with respect thereto or the duration of any Interest
Period beyond six (6) months without the prior written consent of each Lender
affected thereby,”.
     Section 3. Condition Precedent. The amendments set forth in Section 2
hereof shall become effective, as of the date hereof, upon the receipt by the
Administrative Agent of counterparts of this Amendment No. 1 executed by the
Borrower, the Administrative Agent and each Lender party to the Credit
Agreement.
     Section 4. Miscellaneous. Except as herein provided, the Credit Agreement
shall remain unchanged and in full force and effect. This Amendment No. 1 may be
executed in any number of counterparts, all of which taken together shall
constitute one and the same amendatory instrument and any of the parties hereto
may execute this Amendment No. 1 by signing any such counterpart. This Amendment
No. 1 shall be governed by, and construed in accordance with, the law of the
State of New York.
[Signature pages to follow]
Amendment No. 1

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to
the Credit Agreement to be duly executed and delivered as of the day and year
first above written.

            THE GEO GROUP, INC. (formerly known as Wackenhut
Corrections Corporation), as Borrower
      By:   /s/ George C. Zoley         Name:   George C. Zoley        Title:  
Chairman and CEO        BNP PARIBAS,
as Lender
            By:   /s/ Andrew Shapiro         Name:   Andrew Shapiro       
Title:   Managing Director              By:   /s/ Duane P. Helkowski        
Name:   Duane P. Helkowski        Title:   Managing Director        BNP PARIBAS,
as Administrative Agent
            By:   /s/ Andrew Shapiro         Name:   Andrew Shapiro       
Title:   Managing Director              By:   /s/ Duane P. Helkowski        
Name:   Duane P. Helkowski        Title:   Managing Director     

Amendment No. 1

4